Benjamin v Ferrara (2022 NY Slip Op 06390)





Benjamin v Ferrara


2022 NY Slip Op 06390


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND WINSLOW, JJ.


824 CA 21-01498

[*1]RONALD R. BENJAMIN, PLAINTIFF-APPELLANT,
vPAUL G. FERRARA, ESQ., AND COSTELLO, COONEY & FEARON, PLLC, DEFENDANTS-RESPONDENTS. 


RONALD R. BENJAMIN, PLAINTIFF-APPELLANT PRO SE.
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (DANIEL R. ROSE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered September 7, 2021. The order, insofar as appealed from, granted that part of the motion of defendants seeking to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court